Title: John Adams to Richard Cranch, 20 July 1787
From: Adams, John
To: Cranch, Richard


        
          London July 20. 1787
          My dear Brother
        
        I have only the time to inform you, that this morning I am to Sett out, with My Wife and Daughter, with her little Son, to See your Country of Devonshire.— The air of London like that of Paris and Amsterdam, is in Summer, tainted to Such a degree, that all who can possibly get out of it; fly it, like a Pestilence. Mrs Adams, has for the last nine months been affected by this Climate, with Complaints that are common in it, and is advised by her Physician and by all her Friends, to make a Tour. it is not less necessary for Mrs Smith. Nor should I dare venture to Stay in London thro the Summer. We propose to see Plymouth, Exeter Axminster &c— This will probably be the last Excursion, We Shall make, till We bend our Course, to Braintree. I hope Dr Tufts will buy me, Mr Tylers House: if not We shall return to the old Place.— The Voyages that have been commenced in February have been so long and distressing, that I shall not dare to expose my Family in their tender health, to embark before the Spring Equinox.— We shall take our Passage in the first ship that Sails in the latter End of March or beginning of April.
        The Accounts We have of the Uneasy State of the Minds of our Countrymen: their innumerable Projects, and fluctuating Politicks are perhaps more distressing to Us, than they are to you who are on the Spot.— Are We all to become Champions and soldiers for a Bowdoin or a Hancock, a Livingston or a Clinton, a Morris or a Franklin &C &c &c. Is every State to have two or three families Scrambling for the first Place, and the disposal of the Loaves and Fishes, and is every Body to be obliged to take his side, and Scramble for one or the other.? Let Solon who compelled every citizen to take a Side say what he will, I cant see the moral Obligation on any one to take a side in Such Squabbles. if our Constitutions are Such as produce necessarily Such Contests, Let Us correct and amend them. and if the People will not consent to such Amendments: but are so in love with Blood and Carnage that they will have it, What shall We Say? It is no new fault in the World. Most Nations have been infected with it, and have suffered accordingly.— I Shall soon Send you a Volume of Romances, for Such you will think them, tho they are true History, which Will show our People what they are about and what they may expect.— if they are determined to go down the Precipice, it is fit they should see it, before they take the Leap and prepare for Death.— For my own Part I am too old and feeble, to fight.— They must put me to death for my Neutrality: for I will not be a Party Man. The Laws and their Defence, must have my Wishes and all the little Efforts I can make in my own Way. But I will neither be a Game Cock for Bowdoin nor Hancock, Lincoln nor Cushing. My Duties and Affections where they are due
        John Adams.
      